Appeals from judgments entered on the verdict of a jury at a Trial Term, Supreme Court, Fulton County. Respondent Helen Bennett was driving her ear in a northerly direction on Route 30 in Fulton County on a sunny August afternoon. Several hundred feet behind her and traveling in the same direction was a ear driven by appellant Knowles in which respondent Junquera was a passenger. Mrs. Bennett saw a woman acquaintance standing by the roadside and stopped to pick her up. She testified, and the jury could have found, that she looked before she stopped and gave a hand signal. Knowles also noticed this woman near the road, and he testified that his attention was momentarily distracted by the woman he said was walking towards the road and he did not see a hand signal and did not see the Bennett car begin to stop until he was 150 feet behind it; that he skidded on the pavement which had been recently oiled and collided with the rear of the Bennett car. Mrs. Bennett and her husband have recovered verdicts against Knowles; Junquera has recovered a verdict against Knowles, but not against Mrs. Bennett whom he also sued. Knowles is the only appellant. We think the jury’s resolution of the controversy was consistent with the weight of evidence if the version of Mrs. Bennett be accepted. Mrs. Bennett sustained a sprained neck, a strain of the recto-abdominal muscles and other lesser injuries; she was out of work for five months and earned $60 a week; a specialist testified the residual back and knee injuries were permanent. We regard the verdict of $9,000 and her husband’s verdict of $1,000 not to be excessive. We think Junquera’s verdict of $6,500 excessive. He had an injury to the right knee joint; but his physician testified he had no demonstrable deformity, limitation or stiffness in the knee; he lost one week’s pay of $80 and had a doctor’s bill of $175. In the eases of Bennett against Knowles, judgments affirmed, with costs; in the case of Junquera against Knowles, judgment reversed on the law and the facts on the ground of excessiveness and a new trial ordered, with costs to abide the event unless plaintiff within 20 days stipulates to reduce the recovery to $3,000 in which event the judgment as thus modified is affirmed, with costs to respondent. Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ., concur.